Exhibit 10.31

SUPERTEL 2006 STOCK PLAN

SECTION 1

NAME AND PURPOSE

1.1 Name. The name of the plan shall be the Supertel 2006 Stock Plan (the
“Plan”).

1.2. Purpose of Plan. The purpose of the Plan is to foster and promote the
long-term financial success of the Company and increase stockholder value by
(a) motivating superior performance by means of stock incentives,
(b) encouraging and providing for the acquisition of an ownership interest in
the Company by Employees and Directors and (c) enabling the Company to attract
and retain the services of a management team responsible for the long-term
financial success of the Company.

SECTION 2

DEFINITIONS

2.1 Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:

(a) “Act” means the Securities Exchange Act of 1934, as amended.

(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock, Stock
Bonus, or any combination thereof, including Awards combining two or more types
of Awards in a single grant.

(c) “Board” means the Board of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Compensation Committee of the Board, which shall
consist of two or more members, each of whom shall be a “non-employee director”
within the meaning of Rule 16b-3 as promulgated under the Act.

(f) “Company” means Supertel Hospitality, Inc., a Virginia corporation (and any
successor thereto) and its Subsidiaries.

(g) “Director” means any director of the Company.

(h) “Employee” means any employee of the Company or any of its Subsidiaries.

(i) “Fair Market Value” means, on any date, the average of the high and low
sales prices of the Stock as reported on the National Association of Securities
Dealers Automated Quotation system (or on such other recognized market or
quotation system on which the trading prices of the Stock are traded or quoted
at the relevant time) on such date. In the event that there are no Stock
transactions reported on such system (or such other system) on such date, Fair
Market Value shall mean the average of the high and low sale prices on the
immediately preceding date on which Stock transactions were so reported.

(j) “Option” means the right to purchase Stock at a stated price for a specified
period of time. For purposes of the Plan, an Option may be either (i) an
Incentive Stock Option within the meaning of Section 422 of the Code or (ii) a
Nonstatutory Stock Option.

(k) “Participant” means any Employee or Director designated by the Committee to
participate in the Plan.

(l) “Plan” means the Supertel 2006 Stock Plan, as in effect from time to time.



--------------------------------------------------------------------------------

(m) “Restricted Stock” shall mean a share of Stock granted to a Participant
subject to such restrictions as the Committee may determine.

(n) “Stock” means the Common Stock of the Company, par value $.01 per share.

(o) “Stock Appreciation Right” means the right, subject to such terms and
conditions as the Committee may determine, to receive an amount in cash or
Stock, as determined by the Committee, equal to the excess of (i) the Fair
Market Value, as of the date such Stock Appreciation Right is exercised, of the
number shares of Stock covered by the Stock Appreciation Right being exercised
over (ii) the aggregate exercise price of such Stock Appreciation Right.

(p) “Stock Bonus” means the grant of Stock as compensation from the Company,
which may be in lieu of cash compensation otherwise receivable by the
Participant or in addition to such cash compensation.

(q) “Subsidiary” means any corporation or partnership in which the Company owns,
directly or indirectly, 50% or more of the total combined voting power of all
classes of stock of such corporation or of the capital interest or profits
interest of such partnership.

2.2 Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

SECTION 3

ELIGIBILITY AND PARTICIPATION

The only persons eligible to participate in the Plan shall be those Employees
and Directors selected by the Committee as Participants.

SECTION 4

POWERS OF THE COMMITTEE

4.1 Power to Grant. The Committee shall determine the Participants to whom
Awards shall be granted, the type or types of Awards to be granted, and the
terms and conditions of any and all such Awards. The Committee may establish
different terms and conditions for different types of Awards, for different
Participants receiving the same type of Awards, and for the same Participant for
each Award such Participant may receive, whether or not granted at different
times.

4.2 Administration. The Committee shall be responsible for the administration of
the Plan. The Committee, by majority action thereof, is authorized to prescribe,
amend, and rescind rules and regulations relating to the Plan, to provide for
conditions deemed necessary or advisable to protect the interests of the
Company, and to make all other determinations necessary or advisable for the
administration and interpretation of the Plan in order to carry out its
provisions and purposes. Determinations, interpretations, or other actions made
or taken by the Committee pursuant to the provisions of the Plan shall be final,
binding, and conclusive for all purposes and upon all persons.

SECTION 5

STOCK SUBJECT TO PLAN

5.1 Number. Subject to the provisions of Section 5.3, the number of shares of
Stock subject to Awards under the Plan may not exceed 200,000 shares of Stock.
The shares to be delivered under the Plan may consist, in whole or in part, of
treasury Stock or authorized but unissued Stock, not reserved for any other
purpose. The maximum number of shares of Stock with respect to which Awards may
be granted to any one Participant under the Plan is 20% of the aggregate number
of shares of Stock available for Awards under Section 5.1. A maximum of

 

2



--------------------------------------------------------------------------------

20% of the shares of Stock available for issuance under the Plan may be issued
as Restricted Stock or Stock Bonuses. A maximum of 20% of the shares of Stock
available for issuance under the Plan may be issued in the aggregate to
non-employee Directors.

5.2 Cancelled, Terminated or Forfeited Awards. Any shares of Stock subject to an
Award which for any reason are cancelled, terminated or otherwise settled
without the issuance of any Stock shall again be available for Awards under the
Plan. In the event that an Award is exercised through the delivery of Stock or
in the event that withholding tax liabilities arising from such Award are
satisfied by the withholding of Stock by the Company, the number of shares
available for Awards under the Plan shall be increased by the number of shares
surrendered or withheld.

5.3 Adjustment in Capitalization. In the event of any Stock dividend or Stock
split, recapitalization (including, without limitation, the payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to stockholders, exchange of shares, or other similar
corporate change, (i) the aggregate number of shares of Stock available for
Awards under Section 5.1 and (ii) the number of shares and exercise price with
respect to Options and the number, prices and dollar value of other Awards, may
be appropriately adjusted by the Committee, whose determination shall be
conclusive.

SECTION 6

STOCK OPTIONS

6.1 Grant of Options. Options may be granted to Participants at such time or
times as shall be determined by the Committee. Options granted under the Plan
may be of two types: (i) Incentive Stock Options and (ii) Nonstatutory Stock
Options. The Committee shall have complete discretion in determining the number
of Options, if any, to be granted to a Participant. Each Option shall be
evidenced by an Option agreement that shall specify the type of Option granted,
the exercise price, the duration of the Option, the number of shares of Stock to
which the Option pertains, the exercisability (if any) of the Option in the
event of death, retirement, disability or termination of employment, and such
other terms and conditions not inconsistent with the Plan as the Committee shall
determine.

6.2 Option Price. Nonstatutory Stock Options and Incentive Stock Options granted
pursuant to the Plan shall have an exercise price which is not less than the
Fair Market Value on the date the Option is granted. Options may not be
repriced.

6.3 Exercise of Options. Options awarded to a Participant under the Plan shall
be exercisable at such times and shall be subject to such restrictions and
conditions as the Committee may impose, subject to the Committee’s right to
accelerate the exercisability of such Option in its discretion. Notwithstanding
the foregoing, no Option shall be exercisable for more than ten years after the
date on which it is granted.

6.4 Payment. The Committee shall establish procedures governing the exercise of
Options, which shall require that written notice of exercise be given and that
the Option price be paid in full in cash or cash equivalents, including by
personal check, at the time of exercise or pursuant to any arrangement that the
Committee shall approve. The Committee may, in its discretion, permit a
Participant to make payment (i) by tendering, either by actual delivery of
shares or by attestation, shares of Stock already owned by the Participant
valued at its Fair Market Value on the date of exercise (if such Stock has been
owned by the Participant for at least six months) or (ii) by electing to have
the Company retain Stock which would otherwise be issued on exercise of the
Option, valued at its Fair Market Value on the date of exercise. As soon as
practicable after receipt of a written exercise notice and full payment of the
exercise price, the Company shall deliver to the Participant a certificate or
certificates representing the acquired shares of Stock.

6.5 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of this Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of any Participant affected thereby, to
cause any Incentive Stock Option previously granted to fail to qualify for the
Federal income tax treatment afforded under Section 421 of the Code.

 

3



--------------------------------------------------------------------------------

SECTION 7

STOCK APPRECIATION RIGHTS

7.1 SAR’s In Tandem with Options. Stock Appreciation Rights may be granted to
Participants in tandem with any Option granted under the Plan, either at or
after the time of the grant of such Option, subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine. Each Stock Appreciation Right shall only be exercisable to the
extent that the corresponding Option is exercisable, and shall terminate upon
termination or exercise of the corresponding Option. Upon the exercise of any
Stock Appreciation Right, the corresponding Option shall terminate.

7.2 Other Stock Appreciation Rights. Stock Appreciation Rights may also be
granted to Participants separately from any Option, subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine.

SECTION 8

RESTRICTED STOCK

8.1 Grant of Restricted Stock. The Committee may grant Restricted Stock to
Participants at such times and in such amounts, and subject to such other terms
and conditions not inconsistent with the Plan as it shall determine. Each grant
of Restricted Stock shall be subject to such restrictions, which may relate to
continued employment with the Company, performance of the Company, or other
restrictions, as the Committee may determine. Each grant of Restricted Stock
shall be evidenced by a written agreement setting forth the terms of such Award.

8.2 Removal of Restrictions. The Committee may accelerate or waive such
restrictions in whole or in part at any time in its discretion.

SECTION 9

STOCK BONUSES

9.1 Grant of Stock Bonuses. The Committee may grant a Stock Bonus to a
Participant at such times and in such amounts, and subject to such other terms
and conditions not inconsistent with the Plan, as it shall determine.

9.2 Effect on Compensation. The Committee may from time to time determine to
grant a Stock Bonus in lieu of salary or cash bonuses otherwise payable to a
Participant.

SECTION 10

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

10.1 General. The Board may from time to time amend, modify or terminate any or
all of the provisions of the Plan, subject to the provisions of this
Section 10.1. The Board may not change the Plan in a manner which would prevent
outstanding Incentive Stock Options granted under the Plan from being Incentive
Stock Options without the consent of the optionees concerned. Furthermore, the
Board may not make any amendment which would (i) materially modify the
requirements for participation in the Plan, (ii) increase the number of shares
of Stock subject to Awards under the Plan or to any one Employee pursuant to
Section 5.1, or (iii) change the minimum exercise price for Stock Options as
provided in Section 6.2, in each case without the consent and approval of the
holders of a majority of the outstanding shares of Stock entitled to vote
thereon. No amendment or modification shall affect the rights of any Employee
with respect to a previously granted Award, nor shall any amendment or
modification affect the rights of any Eligible Director pursuant to a previously
granted Director Award.

10.2 Termination of Plan. No further Options shall be granted under the Plan
subsequent to December 31, 2015, or such earlier date as may be determined by
the Board.

 

4



--------------------------------------------------------------------------------

SECTION 11

MISCELLANEOUS PROVISIONS

11.1 Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingent or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant shall be in a form
prescribed by the Committee, and will be effective only when filed in writing
with the Committee. In the absence of any such designation, Awards outstanding
at death may be exercised by the Participant’s surviving spouse, if any, or
otherwise by his estate, subject to the terms and conditions of the Award.

11.2 No Guarantee of Employment or Participation. Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment at any time, nor confer upon any
Participant any right to continue in the employ of the Company or any
Subsidiary. No Employee shall have a right to be selected as a Participant, or,
having been so selected, to receive any future Awards.

11.3 Tax Withholding. The Company shall have the power to withhold, or require a
Participant remit to the Company, an amount sufficient to satisfy federal,
state, and local withholding tax requirements on any Award under the Plan, and
the Company may defer issuance of Stock until such requirements are satisfied.
The Committee may, in its discretion, permit a Participant to elect, subject to
such conditions as the Committee shall impose, (i) to have shares of Stock
otherwise issuable under the Plan withheld by the Company or (ii) to deliver to
the Company previously acquired shares of Stock, in each case having a Fair
Market Value sufficient to satisfy all or part of the Participant’s estimated
total federal, state and local tax obligation associated with the transaction.

11.4 Change of Control. On the date of a Change of Control, all outstanding
options and stock appreciation rights shall become immediately exercisable and
all restrictions with respect to Restricted Stock shall lapse. “Change of
Control” shall mean:

(i) The acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Act
(excluding any acquisition or holding by (i) the Company or its subsidiaries or
(ii) any employee benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of 50% or
more of either the then outstanding shares of common stock or the combined
voting power of the Company’s then outstanding voting securities entitled to
vote generally in the election of directors; or

(ii) Individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for the election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board; or

(iii) Consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities, or a liquidation or
dissolution of the Company or of the sale of all or substantially all of the
assets of the Company.

11.5 Company Intent. The Company intends that the Plan comply in all respects
with Rule 16b-3 under the Act, and any ambiguities or inconsistencies in the
construction of the Plan shall be interpreted to give effect to such intention.

 

5



--------------------------------------------------------------------------------

11.6 Requirements of Law. The granting of Awards and the issuance of shares of
Stock shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or securities exchanges as may be
required.

11.7 Nontransferability of Awards. Except as otherwise provided by the
Committee, Awards under the Plan are not transferable, except by will or by the
laws of descent and distribution.

11.8 Agreements with Company. An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee may, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant shall be reflected in such form of written agreement as is
determined by the Committee or its designee.

11.9 Effective Date. The Plan shall be effective upon its adoption by the Board
subject to approval by the affirmative vote of the holders of a majority of the
shares of Stock present in person or by proxy at the 2006 stockholders’ meeting.

11.10 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Virginia.

 

6